[Cite as Marshall v. Snider-Blake Business Serv., Inc., 2022-Ohio-1869.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Stephanie Marshall,                                    :

                 Plaintiff-Appellant,                  :                   No. 21AP-700
                                                                       (C.P.C. No. 20CV-7723)
v.                                                     :
                                                                   (REGULAR CALENDAR)
Snider-Blake Business Service, Inc.,                   :

                 Defendant-Appellee.                   :



                                            D E C I S I O N

                                       Rendered on June 2, 2022


                 On brief: Stephanie Marshall, pro se. Argued: Stephanie
                 Marshall.

                 On brief: Kovach Law Firm, LLC, and Thomas G. Kovach,
                 for appellee. Argued: Thomas G. Kovach.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, P.J.
        {¶ 1} Plaintiff-appellant, Stephanie Marshall, pro se, appeals from a decision and
judgment entry of the Franklin County Court of Common Pleas entering judgment in favor
of defendant-appellee, Snider-Blake Business Service, Inc. on Marshall's claims of willful
nonpayment and breach of contract. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} On December 1, 2020, Marshall filed a complaint against Snider-Blake
asserting claims of willful nonpayment and breach of contract.1                       Snider-Blake is a
temporary staffing agency. The allegations in the complaint related to the timing of Snider-


1Marshall subsequently filed an amended complaint on February 9, 2021 to correct Snider-Blake's mailing
address.
No. 21AP-700                                                                                2


Blake's payment to Marshall for her work at Big Lots on November 21, 2020, for which
Snider-Blake placed Marshall. More specifically, Marshall alleged that, pursuant to the
terms of her agreement with Snider-Blake, she should have been paid for her November 21,
2020 work on Friday, November 27, 2020 but was not actually paid until Monday,
November 30, 2020. Marshall alleged the untimely payment was a breach of the contract
she had with Snider-Blake and sought $250,000 in damages.
       {¶ 3} Snider-Blake responded with a motion to dismiss for lack of jurisdiction,
arguing Marshall could not possibly recover $500, and thus her claim could only be brought
in municipal court. The trial court denied Snider-Blake's motion to dismiss in an April 28,
2021 decision and entry, noting that it was required to base its jurisdictional determination
on the amount sought in the complaint, not on the probability of obtaining the requested
amount.
       {¶ 4} The matter then proceeded to a bench trial on November 30, 2021. At trial,
Marshall testified that when she worked for Snider-Blake and was placed at Big Lots, she
should have received a paycheck on Friday, November 27, 2020. The expected paycheck
related to work Marshall did at Big Lots on behalf of Snider-Blake on Saturday, November
21, 2020. Marshall testified that she received her paycheck three days later, on Monday,
November 30, 2020, but that the delay in payment time was stressful. After the delay in
payment, Marshall said she stopped working for Snider-Blake.
       {¶ 5} Marshall also filed as exhibits her email correspondence with Snider-Blake
inquiring about the late payment and information obtained from Snider-Blake's website
indicating payroll occurs on a weekly basis unless there is a holiday. Friday November 27,
2020 was the day after Thanksgiving.
       {¶ 6} Robert McCabe, the president of Snider-Blake, also testified at trial. McCabe
testified clients that use the temporary staffing agency email Snider-Blake every week with
the number of hours that an associate works, then Snider-Blake enters the hours into its
local system and generates both a paycheck and an invoice. If a client fails to send all of an
employee's hours, Snider-Blake will reach out to the client to obtain a record of the hours
worked. In such a delay, Snider-Blake issues the corrected payment immediately rather
than waiting for the next payroll period.
No. 21AP-700                                                                                3


       {¶ 7} McCabe further testified that Snider-Blake's employee regulations, to which
Marshall agreed and signed her name, specifically states that an employee "understand[s]
that [it] is my responsibility to have my supervisor sign and verify the hours on my time
sheet each week." (Tr. at 26.) Thus, if the client fails to supply the record of hours worked,
McCabe explained it is for the employee to keep track of the hours he or she works. The
employment application further states "[i]f I encounter a payroll error or delay in receiving
my pay, I will notify Snider-Blake within seven days of the week in which the payroll error
occurred." (Tr. at 26.) McCabe testified that if there is a discrepancy in hours worked
versus hours paid, Snider-Blake strives to correct the discrepancy as quickly as possible.
McCabe additionally identified a paycheck issued to Marshall on November 30, 2020 for
12 hours of work completed on November 21, 2020.
       {¶ 8} McCabe further testified that while the Snider-Blake office is typically open
the day after Thanksgiving, the office closes at 3:00 p.m. that day. Records of voicemails
indicated that Marshall called the Snider-Blake office on Friday, November 27, 2020 at
4:46 p.m. and left a voicemail indicating she had not been paid. Marshall left another
message at Snider-Blake on Saturday, November 28, 2020 at 10:24 a.m. and a third
message on Sunday, November 29, 2020 at 9:53 a.m.
       {¶ 9} In an email dated Sunday, November 29, 2020, Marshall's supervisor at Big
Lots wrote to Snider-Blake that Marshall went to Big Lots to report that she had not been
paid for her November 21, 2020 work. Through this email, the Big Lots supervisor stated
he could not find any confirmation that he had reported Marshall's work from
November 21, 2020 to Snider-Blake but that he was now confirming, through the
November 29, 2020 email, that Marshall had worked those hours, and the supervisor
included a completed timecard for Marshall. The Snider-Blake employee responded at
8:22 p.m. on Sunday, November 29, 2020, writing "[w]e did not have an email for
[November 21, 2020], but I will get her paid out tomorrow by the end of the day. Thank
you for last week's time card." (Tr. at 32.) McCabe testified Marshall was then paid the
very next day, Monday, November 30, 2020, for those hours.
       {¶ 10} Following the trial, the trial court issued a December 1, 2021 decision and
judgment entry rendering judgment in favor of Snider-Blake on all of Marshall's claims.
Marshall timely appeals.
No. 21AP-700                                                                                 4


II. Assignment of Error
       {¶ 11} Marshall assigns the following error for our review:
              Abuse of discretion of the Judge.
III. Discussion
       {¶ 12} In her sole assignment of error, Marshall asserts the trial court abused its
discretion in entering judgment in favor of Snider-Blake. Though she phrases her
assignment of error as implicating an abuse of discretion, the substance of Marshall's
argument is that the trial court made factual findings that were against the manifest weight
of the evidence and that the trial court did not properly apply the pertinent law.
       {¶ 13} In a civil case, a reviewing court will not reverse the judgment as being against
the manifest weight of the evidence when some competent, credible evidence supports all
the essential elements of the case. C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279,
280 (1978). In determining whether a civil judgment is against the manifest weight of the
evidence, an appellate court is guided by the presumption that the findings of the trial court
are correct. Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80 (1984). "The
underlying rationale of giving deference to the findings of the trial court rests with the
knowledge that the trial judge is best able to view the witnesses and observe their
demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony." Id. Additionally, where an appeal from a bench trial
presents a question of law, we review such questions de novo. Coomer v. Opportunities for
Ohioans with Disabilities, 10th Dist. No. 21AP-158, 2022-Ohio-387, ¶ 13.
       {¶ 14} Marshall's complaint asserted claims for breach of contract and willful
nonpayment. We address each of these claims separately.
       A. Breach of Contract
       {¶ 15} Marshall argues the trial court erred when it concluded Snider-Blake did not
breach its employment contract with her when it paid her three days later than she
anticipated. To succeed on a claim of breach of contract, a plaintiff must demonstrate
(1) the existence of a genuine contract, (2) plaintiff's performance, (3) defendant's breach,
and (4) damages or loss to the plaintiff. Thyssen Krupp Elevator Corp. v. Constr. Plus,
Inc., 10th Dist. No. 09AP-788, 2010-Ohio-1649, ¶ 13, citing Jarupan v. Hanna, 173 Ohio
App.3d 284, 2007-Ohio-5081, ¶ 18 (10th Dist.).
No. 21AP-700                                                                            5


       {¶ 16} The parties agree Marshall had a contract of employment with Snider-Blake.
The issue at trial was whether Marshall demonstrated a breach of that contract when
Snider-Blake paid her for her November 21, 2020 work at Big Lots. The pertinent contract
language is found in Snider-Blake's Rules and Regulations of employment and provides:
                  8. I understand that the workweek at Snider-Blake runs from
                  Monday through Sunday and that I must record all time
                  worked and report my time to Snider-Blake by the following
                  Tuesday. I understand that it is my responsibility to have my
                  supervisor sign and verify the hours on my time sheet each
                  week.

                  9. If I encounter a payroll error or a delay in receiving my pay,
                  I will notify Snider-Blake within 7 days of the week in which the
                  payroll error occurred.

(Def.'s Ex. A.)
       {¶ 17} The evidence at trial indicated that Big Lots failed to properly document
Marshall's hours worked and submit them to Snider-Blake in a timely fashion. When
Marshall notified Snider-Blake of the error, Snider-Blake paid Marshall the day after it
received the proper documentation from Big Lots in accordance with the employment
Rules and Regulations.         Thus, we agree with the trial court that Marshall did not
demonstrate a breach of the contract.
       {¶ 18} Moreover, Marshall did not present any evidence of damages that occurred
as a result of the alleged breach. When asked at trial what damages she incurred, Marshall
repeatedly stated that she was not paid on time. Essentially, Marshall attempted to point
to what she deemed proof of the breach as necessarily demonstrating damages. However,
as the evidence submitted at trial demonstrated that Marshall was paid, in accordance with
the employment Rules and Regulations, the day after Big Lots provided Marshall's
completed timecard to Snider-Blake, Marshall's claim lacks merit. Moreover, though
Marshall sought punitive damages for the allegedly untimely payment, we are mindful that
"[p]unitive damages are not recoverable in an action for breach of contract." Lucarell v.
Nationwide Mut. Ins. Co., 152 Ohio St.3d 453, 2018-Ohio-15, paragraph one of the syllabus.
       {¶ 19} Therefore, the manifest weight of the evidence supports the finding that
Marshall did not demonstrate that Snider-Blake breached its contract with Marshall.
No. 21AP-700                                                                                  6


       B. Willful Nonpayment
       {¶ 20} The remaining claim in Marshall's complaint is one she deems willful
nonpayment. Through her appellate brief, Marshall does not articulate an argument
specific to a claim of willful nonpayment. Instead, she argues the trial court erred in failing
to find that Snider-Blake violated 41 U.S.C. 6503, Section 1-308 of the Uniform Commercial
Code ("UCC"), the Contract Clause of the United States Constitution, and/or the Fair Labor
Standards Act ("FLSA").
       {¶ 21} We agree with the trial court that 41 U.S.C. 6503 is not applicable to
Marshall's claim. 41 U.S.C. 6503 relates to public contracts with the federal government.
As Snider-Blake is not a government agency, 41 U.S.C. 6503 does not apply.
       {¶ 22} We additionally agree with the trial court that the Contract Clause of the
United States Constitution is inapplicable to this matter. Article I, Section 10, Clause I of
the United States Constitution provides "[n]o State shall * * * pass any * * * Law impairing
the Obligation of Contracts" and relates to the encroachment of a state upon contracts. See,
e.g., Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, ¶ 9 ("the United
States Constitution specifically protects against state encroachment upon contracts"). As
this case does not implicate an act of the state impacting the contract between Marshall and
Snider-Blake, the Contract Clause of the United States Constitution does not apply.
       {¶ 23} To the extent Marshall asserts the trial court should have found Snider-
Blake's conduct to be a violation of UCC 1-308, we agree with the trial court that UCC 1-308
does not apply to this matter as the case does not involve a commercial transaction. See,
e.g., Northeast Ohio College of Massotherapy v. Burek, 144 Ohio App.3d 196, 202 (7th
Dist.2001), fn. 6 (Ohio's version of the UCC applies to "commercial transactions, not
employment contracts.").
       {¶ 24} Lastly, though Marshall now argues the trial court erred in failing to find
Snider-Blake's conduct was a violation of the FLSA, we note that Marshall's complaint did
not assert a claim for an FLSA violation. See Civ.R. 8(A) ("[a] pleading that sets forth a
claim for relief * * * shall contain (1) a short and plain statement of the claim showing that
the party is entitled to relief, and (2) a demand for judgment for the relief to which the party
claims to be entitled"). Moreover, Marshall's entire argument related to the FLSA is that
Snider-Blake failed to promptly pay her. However, as we explained in our resolution of
No. 21AP-700                                                                                7


Marshall's breach of contract claim, the evidence at trial demonstrated that Snider-Blake
paid her the day after receiving Marshall's completed timecard from Big Lots. Marshall
points to no authority indicating the timing of her payment from Snider-Blake violates any
portion of the FLSA.
       {¶ 25} Accordingly, the manifest weight of the evidence supports the trial court's
decision, and the trial court did not err in entering judgment in favor of Snider-Blake on all
of Marshall's claims. We overrule Marshall's sole assignment of error.
IV. Disposition
       {¶ 26} Based on the foregoing reasons, the trial court did not err in entering
judgment in favor of Snider-Blake on Marshall's claims of breach of contract and willful
nonpayment.     Having overruled Marshall's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.

                          DORRIAN and MCGRATH, JJ., concur.